DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 11/30/2021.  Since the previous filing, claims 1, 2, 5, 16, 17, 21, 27 and 28 have been amended, claims 29 and 30 have been added and claims 15 and 18 have been cancelled.  Thus, claims 1-14, 16, 17 and 19-30 are pending in the application.
In regards to the previous 112 rejections, these rejections are maintained, modified for amendments.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they have been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14, 16-17, 19-26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “the at least one actuation portion within second housing” in line 13-14.  The instant disclosure does not provide support for this limitation.  The Examiner believes that the Applicant intends to claim that the at least one actuation portion is supposed to be at least one movably guided magnetic core.  Therefore, for the purpose of compact prosecution, Examiner is examining the claims such that “the at least one movably guided magnetic core is arranged in a second housing” based on the Figures 1, 3 and 4 and the specification at least page 11 line 19-23 and page 13 line 29-30.  Figures 1 and 3 and page 11 describe a housing 40 secondary to the device housing 2 which contains the magnetic core 38.  Actuation portion 22, shown in the form of membrane 24, page 10 line 25-26, is never discussed as being arranged in any form of housing, merely as being connected to housing 40, page 11 line 22.
Claim 29 recites the limitation “the at least one actuation potion disposed internal to the second housing” in line 6-7.  The instant disclosure does not provide support for this limitation.  The Examiner believes that the Applicant intends to claim that the at least one actuation portion is supposed to be at least one movably guided magnetic core.  Therefore, for the purpose of compact prosecution, Examiner is examining the claims such that “the at least one movably guided magnetic core is disposed internal to the second housing” based on the Figures 1, 3 and 4 and the specification at least page 11 line 19-23 and page 13 line 29-30.  Figures 1 and 3 and page 11 describe a housing 40 secondary to the device housing 2 which contains the magnetic core 38.  Actuation portion 22, shown in the form of membrane 24, page 10 line 25-26, is never discussed as being arranged in any form of housing, merely as being connected to housing 40, page 11 line 22.
Dependent claims inherit the rejection of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-14, 16-19, 21-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators) and Alexander (US 2013/0237751).
In regards to claim 1, Lenke discloses a massage device (device 1) for massage by means of pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a first housing (housing 8) having a grip section (housing designed to be held in one hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (first chamber 3)  in the first housing (see Annotated Fig 3), having an opening in the massage section leading towards an outside (see Annotated Fig 3), the at least one fist chamber including a first chamber wall having at least one actuation portion (wall 31 and holder 32): and a drive means (drive unit 6) within said housing for changing the a volume of the first chamber (page 13 line 28 – page 14 line 1), wherein the drive means acts on the first chamber via a transmission rod (drive unit 6 drives the chamber 3 via connecting rod, page 13 line 28 – page 14 line 1).

    PNG
    media_image1.png
    409
    557
    media_image1.png
    Greyscale

Annotated Fig 3
While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core arranged in parallel to the coil element, wherein said at least one movably guided magnetic core includes at least one permanent magnet.
However, Goldfarb teaches a drive means that is a voice coil (drive magnetic drive or voice coil, paragraph 57 line 22-23).
While Goldfarb does not explicitly teach wherein the drive means has at least one coil element and at least one movably guided magnetic core arranged parallel to the coil element for acting on the at least one first chamber, wherein said magnetic core includes at least one permanent magnet, H2W Technologies teaches that a voice coil is a permanent magnet within a coil assembly (H2W Product Info tab).

    PNG
    media_image2.png
    361
    480
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil as taught by Goldfarb and H2W Technologies as these actuators have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1).
Lenke does not disclose a second housing positioned within the first housing, the at least one movably guided magnetic core positioned within the second housing; and a transmission rod extending from the second housing.
However, Alexander teaches wherein the at least one movably guided magnetic core is arranged in a second housing (move can include a housing tube 4 which contains at least one magnet 7, paragraph 23 line 10-11) and a transmission rod extending from the second housing (mover may include adapter 14 for transmitting motion from the magnetic drive to an active portion, paragraph 52 line 10-13, see Annotated Fig 1A).

    PNG
    media_image3.png
    228
    395
    media_image3.png
    Greyscale

Annotated Fig 1A
While Alexander does not have a chamber on which the transmission rod acts, the adaptor 14 does act as a force link between the drive and an actuation element.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core is arranged in a second housing and a transmission rod extending from the second housing as taught by Alexander as this would help ensure proper alignment of core and cohesive motion when in use while transmitting force between the drive core and the actuation component providing stimulation to the user.
In regards to claim 2, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1 and Lenke further discloses wherein the magnetic core is mechanically coupled to at least one actuation portion (wall 31) of the first chamber wall (drive until 6 drives deflection of wall 31, page 13 line 30 – page 14 line 1, page 17 line 17-21).
In regards to claim 3, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 2 and Lenke further discloses wherein the at least one actuation portion is provided in the form of a membrane (wall 31 flexible material, page 15 line 16-17).
In regards to claim 4, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 3 and Lenke further discloses wherein the membrane is resiliently 
In regards to claim 5, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 2.
Lenke does not teach wherein a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the at least one actuation portion of the first chamber wall.
However, Goldfarb teaches wherein a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the at least one actuation portion of the first chamber wall (see Annotated Fig 3A).

    PNG
    media_image4.png
    277
    476
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that a direction of movement of the at least one movably guided magnetic core is oriented substantially perpendicular to the actuation portion of the first chamber wall as taught by Goldfarb as this is a known means by which to drive the actuation portion.
In regards to claim 6, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 2.

In regards to claim 7, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.
Lenke does not teach wherein the drive means has a stroke of 1 mm to 25 mm.
However, H2W Technologies teaches wherein the drive means has a stroke of 1 mm to 25 mm (voice coils listed have stroke of 3 mm, model NCC01-04-001-1X, to 132 mm, model NCC52-20-020-1X, see H2W Specifications tab pages 1 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means has a stroke of 1 mm to 25 mm as taught by H2W Technologies as smaller stroke lengths maintain better motor efficiency (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

Lenke does not disclose wherein the at least one moveably guided magnetic core has a mass ranging from 2 to 15 grams.
However, H2W Technologies teaches wherein the at least one movably guided magnetic core has a mass ranging from 2 to 15 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means has a stroke of 1 mm to 25 mm as taught by H2W Technologies as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1).  If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 11, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.
Lenke does not disclose wherein the at least one movable guided magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other.
However, Alexander teaches a hand held linear actuator for electromagnetic personal devices wherein the at least one movably guided magnetic core has at least two permanent magnets which are arranged with opposite poles facing each other (mover may be a tube of permanent magnets, paragraph 24 line 4-5, paragraph 25 line 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has at 
In regards to claim 12, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.
Lenke does not discloses two coil elements arrange beside each other and substantially coaxial.
However, Alexander teaches a hand held linear actuator for electromagnetic persona devices further comprising two coil elements arranged beside each other and substantially coaxially with each other (paragraph 24 line 2-4, paragraph 25 line 6-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises two coil elements arranged beside each other and substantially coaxial with each other as taught by Alexander as different coil configurations provide different motor functions (Alexander: paragraph 26).
In regards to claim 13, Lenke in view of Goldfarb, H2W Technologies and Alexander teaches the device of claim 11.
Lenke does not disclose wherein the permanent magnet has a mass in the range of 1 gram to 10 grams, or a magnetic flux density in a range from 0.38 T to 0.4 T, or both.
However, H2W Technologies teaches wherein the permanent magnets each have a mass in a range from 1 gram to 10 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnet has a mass ranging from 1 to 10 grams as taught by H2W Technologies as lower moving In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 14, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.
Lenke does not disclose wherein the at least one coil element has a flux density in a range between 0.13 mT and 500 mT.
However, H2W Technologies teaches that the force applied by the actuator is dependent of the flux (H2W Technologies Product Info tab page 1). While H2W Technologies does not provide measures of coil flux, since the force applied by the actuator is proportional to the flux density field, altering the flux density of said field would alter the resultant force. Therefore, desired or optimal force may be established through routine experimentation (MPEP 2144.05 II A). Further, the flux is also representative of a results-effective variable (MPEP 2144.04 B) wherein the alteration of the flux results in a recognized result of alterations of actuator force and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under KSR ruling, optimizing pertinent ranges would be “obvious to try” and therefore not patentably distinct over the prior at.
In regard to claim 16, Lenke in view of Goldfarb, H2W Technologies and Alexander teaches the device of claim 1 and Alexander further teaches wherein the second housing is provided in the form of a thin-walled sleeve (tube 4, Fig 1A).
In regards to claim 17, Lenke in view of Goldfarb, H2W Technologies and Alexander teaches the device of claim 1 and Alexander further teaches wherein the second housing completely surrounds the at least one movably guided magnetic core (Fig 1A shows tube 4 completely surrounding magnets 7).

Lenke does not disclose wherein the permanent magnets are separated by a separating element.
However, Alexander teaches wherein the permanent magnets are separated by a separating element (magnets may be separated by a spacer, paragraph 23 line 13-18, paragraph 25 line 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the permanent magnets are separated by a separating element as taught by Alexander as the spacing elements and the materials they are made of may alter the magnetic field of the magnetic core, resulting in different capacity and capability (Alexander: paragraph 23 line 16-18).
In regards to claim 21, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 2 and Lenke further discloses wherein the transmission rod is coupled to the at least one actuation portion (page 13 line 28-30).
In regards to claim 22, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1 and Lenke further discloses further comprising a second chamber (chamber 4), wherein the first chamber is an inner chamber (chamber 3 in the interior if device 1, page 13 line 24-25) and the second chamber has the opening leading to the outside (chamber 4 is for placing on a body part, page 13 line 25) and is in fluid communication with the first chamber (chamber 3 and chamber 4 connected via connection element 5, page 13 line 26).
In regards to claim 23, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 22.
The original embodiment of Lenke does not disclose wherein the second chamber is substantially funnel-shaped and widens towards the opening.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Lenke such that the second chamber is substantially funnel-shaped and widens towards the opening as taught by the second embodiment of Lenke as it is known to adjust the form of the second chamber to suit the anatomy of the body part to be stimulated (page 20 line 1-2).
In regards to claim 24, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber are connected to each other by a connecting portion (connection element 5 connects chamber 3 and chamber 4, page 14 line 30 – page 15 line 5) having a smaller cross-section than the opening (see Annotated Fig 3).
In regards to claim 25, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 22 and Lenke further discloses wherein the first and second chamber each have a chamber wall of integral construction (chambers 3 and 4 may be integral, page 17 line 23-24).
In regards to claim 26, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1 and Lenke further discloses a controller (control device 7) for controlling the drive means (page 20 line 21-23) capable to make the at least one movably guided magnetic core vibrate in a predetermined manner with a predetermined vibration profile (page 9 line 10-15).
In regards to claim 27, Lenke discloses a massage device (device 1) for massage by pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a housing (housing 8) having a grip section (housing designed to be gripped by hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (first chamber 3) having an opening in the massage section leading towards an 
While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core arranged in parallel to the coil element, wherein said magnetic core includes at least one permanent magnet wherein the at least one permanent magnet is coupled to the at least one actuation portion of the first chamber wall.
However, Goldfarb teaches a drive means that is a voice coil where the magnet is coupled to the at least one actuation portion of the first chamber wall (drive magnetic drive or voice coil, paragraph 57 line 22-23, which drives bellows or membrane, paragraph 57 line 14-15) wherein the magnetic core (magnet 57) has a first axial side that is mechanically coupled to the actuation portion of the first chamber wall (magnet fixed to diagram, paragraph 71, magnet attached to the surface of the actuator membrane 5, paragraph 119 line 8-10).
While Goldfarb does not explicitly teach wherein the drive means has at least one coil element and at least one movably guided magnetic core arranged parallel to the coil element for acting on the at least one first chamber, wherein said magnetic core includes at least one permanent magnet, H2W Technologies teaches that a voice coil is a permanent magnet within a coil assembly (H2W Product Info tab).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil and wherein the magnetic fore has a first axial side that is mechanically coupled to the at least one actuation portion of the first chamber wall as taught by Goldfarb and H2W Technologies as these actuators have compact sizes that allow them to fit into small 
Lenke does not disclose a guide element where the at least one movably guided magnetic core is positioned inside the guide element, wherein the at least one movably guided magnetic core is guided by the guide element, wherein the guide element is coaxially arrange relative to the at least one coil element and the at least one movably guided magnetic core, wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element, and wherein the spacing element is guided by the guide element.
However, Alexander teaches a guide element (bearings 3); and at least one movably guided magnetic core positioned inside the guide element, wherein the at least one movably guided magnetic core is guided by the guide element (mover may be tube 4 contains magnets 7, paragraph 23 line 10-11, mover rides on bearings 3, paragraph 24 line 14-15), wherein the guide element is coaxially arranged relative to the at least one coil element and the at least one movably guided magnetic core (bearing 3, coils 13, Fig 1A), wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element and wherein the spacing element is guided by the guide element (magnets may be separated by spacers 5, paragraph 23 line 13-18, paragraph 25 line 3-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke to have a guide element where the at least one movably guided magnetic core is positioned inside the guide element, wherein the at least one movably guided magnetic core is guided by the guide element, wherein the guide element is coaxially arranged relative to the at least one coil element and the at least one movably guided magnetic core, wherein the at least one movably guided magnetic core has a second axial end side connected to a spacing element and wherein the spacing element is guided by the guide element as taught by Alexander as this would assist the motion of the motor (Alexander: paragraph 24 line 14-15).

Lenke does not disclose a second housing, the at least one movably guided magnetic core positioned within the second housing.
However, Alexander teaches a second housing wherein the at least one movably guided magnetic core is arranged in a second housing (move can include a housing tube 4 which contains at least one magnet 7, paragraph 23 line 10-11, see Annotated Figure 1A above).
While Alexander does not have a chamber on which the transmission rod acts, the adaptor 14 does act as a force link between the drive and an actuation element.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke with a second housing, a transmission rod coupled to the at last one movably guided magnetic core and to the at least one actuation portion of the first chamber wall, the at least one movably guided magnetic core positioned within the second housing as taught by Alexander as this would help ensure proper alignment of core and cohesive motion when in use while transmitting force between the drive core and the actuation component providing stimulation to the user.
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies and Alexander (US 2013/0237751) as applied to claim 1 above and in further view of Blenk (US 2016/0015595).
In regards to claim 9, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.

However, Blenk teaches a hand held massage device having a total weight in a range of 100 grams to 500 grams (paragraph 46 line 4-6). 
While Lenke does not disclose any weight parameters for the massage device, said device must have a weight that is appropriate for its hand held operation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the massage device has a total weight in a range of 100 grams to 500 grams as taught by Blenk as this would allow for the user to easily hold and manipulate the device.
In regards to claim 10, Lenke in view of Goldfarb and H2W Technologies and Alexander teaches the device of claim 1.
Lenke does not disclose wherein a ratio of a mass of the at least one movably guided magnetic core to a mass of the massage device of in a range between 1:6 and 1:250.
However, Blenk teaches wherein a ratio of the mass of the at least one moveably guided magnetic core to a mass of the massage device is in a range between 1:6 and 1:250 (paragraph 14 line 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that a ratio of the mass of the at least one moveably guided magnetic core to a mass of the massage device is in a range between 1:6 and 1:250 as taught by Blenk as this would provide a suitable device for hand held operation and manipulation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731) and H2W Technologies and Alexander (US 2013/0237751) as applied to claim 2 above and in further view of Goldenberg (US 2018/0125748).

Lenke does not teaches wherein the magnetic core is attached directly to the actuation portion.
However, Goldenberg teaches a massage device using a miniature pump comprising a magnet core wherein the magnetic core (magnet 57) is attached directly to the actuation portion (magnet fixed to diagram, paragraph 71, magnet attached to the surface of the actuator membrane 5, paragraph 119 line 8-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core is attached directly to the actuation portion as taught by Goldenberg as this would remove any intermediary components between the magnetic core and the actuating portion, simplifying the assembly.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenke (CA 2923526) in view of Goldfarb (US 2017/0202731), H2W Technologies (https://www.h2wtech.com/category/voice-coil-actuators), Blenk (US 2016/0015595) and Fang (US 5377701).
In regards to claim 28, Lenke discloses a massage device (device 1) for massage by pressure waves (device 1 comprises pressure field generator 2, page 12 line 21-22), comprising: a housing (housing 8) having a grip section (housing designed to be gripped by a hand, page 12 line 25-26) and a massage section (see Annotated Fig 3); at least one first chamber (chamber 3) having an opening in the massage section leading towards an outside (see Annotated Fig 3), the at least one first chamber having a volume (page 12 line 29-30); and a drive (drive unit 6) within the housing structured to change the volume of the at least one first chamber (page 13 line 28 – page 14 line 1), wherein the magnetic core is mechanically coupled 
 While Lenke discloses that the drive means may be an electromagnetic drive means (page 12 line 1-2, page 18 line 6-7), Lenke does not disclose that the drive means has at least one coil element and at least one movably guided magnetic core arranged in parallel to the coil element, wherein said magnetic core includes at least one permanent magnet.
However, Goldfarb teaches wherein the drive means is a voice coil (drive magnetic drive or voice coil, paragraph 57 line 22-23).
While Goldfarb does not explicitly teaches wherein the drive means has at least one coil element and at least one movably guided magnetic core arranged parallel to the coil element for acting on the at least one first chamber, wherein said magnetic core includes at least one permanent magnet, H2W Technologies teaches that a voice coil is a permanent magnet within a coil assembly (H2W Product Info tab).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the drive means comprises a voice coil as taught by Goldfarb and H2W Technologies as these actuators have compact sizes that allow them to fit into small spaces and may maintain lower masses as well as high reliability (H2W Technologies Product Info tab page 1).
Lenke does not disclose the movably guided magnetic core having a having a mass ranging from 3 to 8 grams, wherein the massage device has a total weight in a range of 100 grams to 200 grams, and wherein a ratio of a mass of the at least one movably guided magnetic core to a mass of the massage device (m2) is in a range between 1:10 and 1:250.
However, H2W Technologies teaches wherein the magnetic core has a mass ranging from 3 to 8 grams (voice coils listed have moving masses of 1.2 grams, model NCC01-04-001-1X, to 6500 grams, model NCC05-100-5850-3X, see H2W Specifications tab pages 1 and 2).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the magnetic core has a mass ranging from 3 to 8 grams as taught by H2W Technologies and the device having a total weight in a range of 100 grams to 200 grams as taught by Blenk as lower moving masses allow for higher accelerations of lighter payloads (H2W Technologies Product Info tab page 1). If it is determined that the disclosed range lacks specificity, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Lenke does not disclose wherein the at least one actuation portion is a substantially stiff membrane corresponding to a stiff portion within the first chamber wall, and wherein the stiff portion of the first chamber wall is connected to the rest of the first chamber wall via an annular elastic suspension.
However, Fang teaches wherein the at least one actuation portion (drawing member 4) is a substantially stiff membrane (common definition of a “membrane” includes overlay, drawing member 4 is overlaid on diaphragm 3 and is described with a set shape, column 3 line 56-58, with no apparent deformation and therefore may be considered substantially stiff) corresponding to a stiff portion within the first chamber wall (see Annotated Fig 4), and wherein the stiff portion of the first chamber wall is connected to the rest of the first chamber wall via an annular elastic suspension (drawing member 4 in center of flexible diaphragm 3 which is fastened to snapping member 2, column 3 line 44-46 and 58-59, see Annotated Fig 4, the diaphragm provides the elastic suspension linking the center, stiffer portion with the side walls of the chamber).

    PNG
    media_image5.png
    307
    401
    media_image5.png
    Greyscale

Annotated Fig 4
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lenke such that the at least one actuation portion is a substantially stiff membrane corresponding to a stiff portion within the first chamber wall, and wherein the stiff portion of the first chamber wall is connected to the rest of the first chamber wall via an annular elastic suspension as taught by Fang as this would provide reinforcement for the connection between the actuation portion and the drive mechanism while allowing the movement required by the actuation portion to function.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In regards to the arguments concerning the independent claims, arguments concern the amendments made to the claims and are addressed in the new rejections entered above.
Arguments concerning new claim 29 are addressed in the new rejection entered above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785